Case 3:18-cv-02031-DMS-MSB Document 28 Filed 09/09/19 PageID.97 Page 1 of 4




Geoffrey H. Baskerville– Pro Hac Vice
FRANCIS & MAILMAN PC
1600 Market Street, Suite 2510
Philadelphia, PA 19103
Telephone (215) 735-8600
Facsimile (215) 940-8000
gbaskerville@consumerlawfirm.com

Attorney for Plaintiff Dawan Brown


                   UNITED STATES DISTRICT COURT
                 SOUTHERN DISTRICT OF CALIFORNIA

DAWAN BROWN                            )
                                       )
                   Plaintiff,          ) Civil Action No.
                                       )
            v.                         ) 18-cv-2031-DMS-AGS
                                       )
SOUTHWEST CREDIT                       ) NOTICE OF SETTLEMENT
SYSTEMS, L.P.                          )
                                       )
                   Defendant.          )
                                       )

      PLEASE TAKE NOTICE Plaintiff Dawan Brown and Defendant
Southwest Credit Systems, L.P. (collectively “Parties”) by and through their
counsel of record have reached a settlement to resolve their claims. The Parties are
in the process of finalizing the settlement and anticipate filing a Stipulation of
Dismissal within the next 45 days. In consideration of the parties’ settlement, the
parties respectfully request that the Court suspend all remaining proceedings.
Case 3:18-cv-02031-DMS-MSB Document 28 Filed 09/09/19 PageID.98 Page 2 of 4




Date: September 9, 2019           FRANCIS & MAILMAN, P.C.

                            BY: /s/ Geoffrey H. Baskerville
                                Geoffrey H. Baskerville
                                1600 Market Street
                                Suite 2510
                                Philadelphia, Pennsylvania 19103




                                     2
Case 3:18-cv-02031-DMS-MSB Document 28 Filed 09/09/19 PageID.99 Page 3 of 4




                    UNITED STATES DISTRICT COURT
                  SOUTHERN DISTRICT OF CALIFORNIA

DAWAN BROWN                             )
                                        )
                   Plaintiff,           ) Civil Action No.
                                        )
             v.                         ) 18-cv-2031-DMS-AGS
                                        )
SOUTHWEST CREDIT                        ) NOTICE OF SETTLEMENT
SYSTEMS, L.P.                           )
                                        )
                   Defendant.           )
                                        )

                           CERTIFICATE OF SERVICE

      I, Geoffrey H. Baskerville, hereby certify that, on this date, I caused a true
and correct copy of the foregoing Notice of Settlement to be served via the court’s
CM/ECF system.        The court’s CM/ECF system will generate a Notice of
Electronic Filing (NEF) to the filing party, the assigned judges, and any registered
users in the case. The NEF will constitute service of the document. Registration
as a CM/ECF user constitutes consent to electronic service through the court’s
transmission facilities.   Under said practice, the following CM/ECF user was
served:

                                  Brett B. Goodman
                                Tamar Gabriel Ellyin
                              bgoodman@yumollp.com
                                tellyin@yumollp.com
                              YU MOHANDESI LLP
                           633 West Fifth Street, Suite 2800
                               Los Angeles, CA 90071




                                          3
Case 3:18-cv-02031-DMS-MSB Document 28 Filed 09/09/19 PageID.100 Page 4 of 4




                         Eugene Xerxes Martin, IV
                           xmartin@mamlaw.com
                    MALONE FROST MARTIN PLLC
                   8750 N. Central Expressway, Suite 1850
                             Dallas, TX 75231


Executed on September 9, 2019.

                                    /s/Geoffrey H. Baskerville
                                   GEOFFREY H. BASKERVILLE




                                     4
